DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 1/5/2022.
Amendment to the claims acknowledged and accepted, the claim objection and claim rejection, therefore has been withdrawn.

Response to Amendment/Remarks
Applicant’s remarks in an amendment filed 1/5/2022, with respect to the rejection of claims 1-15, have been fully considered and as a result claims 1-11, now deemed as allowable.  The rejection of claims 1-11, in light of the amendment, has been withdrawn.  However, amendment to the claims 12-15, do not place them in better form for allowance, rejection follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murar et al (hereinafter Murar) (US 9,593,522) in view of Ghabra (US 2015/0291127).

Regarding claim 12, Murar discloses a method of operating an Ultra Wideband (UWB) integrated circuit (IC) (col. 9, lines 63-67), the method comprising: 
commencing a ranging process comprising at least one of a repeated range determination, and a repeated angle of arrival determination (UWB signal is preferably pulsed every second or every two seconds, to track movement direction and rate of pedestrians or objects.  The hand-held device 12 may be a key fob 12.  Murar further discloses generally, the method may also include communicating at least device fob identification information and one or more of time-of-arrival information and angle-of-arrival information from the UWB receivers to the control logic) (col. 11, lines 63-16);
receiving sensor data directly from a sensor hub (one or more signals are received by the IC of UWB device 10 of Fob 12, fig. 3 in which the sensor data is received directly from sensor hub 19) (col. 11, lines 9-11); 
modifying the ranging process based on the processed sensor data (expressly implied, the mobile device is operative to remove (that is, modify) the identification and command data from the command signals and the control logic is operative to determine if the hand-held device is an authorized hand-held device based on the processed data (identification data)) (col. 4, lines 41-45).  
	Murar does not expressly show a repeated range determination.  Ghabra in a similar field of endeavor discloses wherein the ranging process comprises a repeated range determination (round trip time determination may correspond to the time measurement which is indicative of the distance between wireless device 12 and the main base station 14. This range measurement process exchange may be repeated any number of times such that any number of time measurements may be ascertained (para. 0038).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention incorporate the teaching of Ghabra with the device of Murar for the benefit of provide improve the accuracy of the distance determination with repeated range determination.
	Regarding claim 13, Murar in view of Ghabra discloses all limitation above with claim 12.  Murar said to disclose wherein a one of the UWB IC and the applications processor is configured to modify a vehicle access process in dependence on the data (expressly implied, the mobile device is operative to remove (that is, modify) the identification and command data from the command signals and the control logic is operative to determine if the hand-held device is an authorized hand-held device based on the identification data) (col. 4, lines 41-45).  Ghabra discloses wherein modifying the vehicle access process comprises a one of suspending the ranging process, adjusting a repetition rate of the range determination, and restarting the ranging process (paras. 0006, 0038).
	Regarding claim 14, Murar in view of Ghabra discloses all limitation above with claim 12, except does not expressly disclose wherein the ranging process comprises a repeated range determination.  Ghabra in a similar field of endeavor discloses wherein the ranging process comprises a repeated range determination (round trip time determination may correspond to the time measurement which is indicative of the distance between wireless device 12 and the main base station 14. This range measurement process exchange may be repeated any number of times such that any number of time measurements may be ascertained (para. 0038).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention incorporate the teaching of Ghabra with the device of Murar for the benefit of provide improve the accuracy of the distance determination with repeated range determination.
	Regarding claim 15, Murar in view of Ghabra discloses all limitation above with claim 12.  Ghabra further discloses a radio frequency switch 35 (equivalent to deselecting) operably coupled to multiple antennas 34 to deselect a first UWB ranging and select (switch) to second different antenna 34, for the benefit of provide diversity (para. 0024).   
Response to Arguments
Applicant's arguments filed 1/5/2022, have been fully considered but they are not persuasive.  The examiner has thoroughly reviewed the applicant’s arguments and believes that the cited references reasonably and properly convey the claimed limitations as rejected.  Applicant alleges Murar in view of Ghabra does not discloses “receive sensor data directly from the sensor hub” as claimed.  The examiner respectfully disagrees.  
Murar discloses one or more signals are received by the IC of UWB device 10 of Fob 12, in which the sensor data shown is received directly from sensor hub 19, see fig. 3) (col. 7, lines 31-35; col. 8, lines 8-11; col. 11, lines 9-11).  In response to applicant's argument that primary reference Murar and secondary reference Ghabra can be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,.208 USPQ 871 (CCPA 1981).  The examiner combined Ghabra with Murar to show a repeated range determination. The applicant other arguments about how these two references cannot be combined are not pertinent to why the examiner combined them.  Per the Supreme Court’s recent ruling in the KSR case the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  The examiner has shown in the art rejections above that Ghabra teaches a repeated range determination.
In response to applicant's presenting argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208  USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Assistance is available from a USPTO Customer Service Representative, by calling 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.